DETAILED ACTION
Claims 1-6, 12-19 and 26-42 are pending in this action.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 7/8/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the examiner.

Allowable Subject Matter
Claims 3-6 and 14-17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claims 26-42 are allowed.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 12, 18 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Van Geloven et al. (US PGPUB No. 2010/0187527) [hereinafter “Van Geloven”] in view of Cabral, Jr. et al. (US PGPUB No. 2016/0133581) [hereinafter “Cabral”].

As per claim 1, Van Geloven teaches a method for detecting a breach of the integrity of a semiconductor substrate of an integrated circuit protected by a coating ([0027], detecting deviations in the resistance values which signal tampering whereby protective actions can be taken) (Abstract, resistance values taken via semiconductor substrates with a coating see [0076]), the semiconductor substrate comprising a front face and a rear face ([0075], substrate spanning through front side and rear side of semiconductor), wherein an electrically conductive wafer is fixed to an inside of the coating at the rear face ([0014], a wafer is a “silicon substrate” which is adjacent to the protective layer which is the coating at the backside see also Fig. 1a) said breach being made from the rear face of the semiconductor substrate ([0005], protection against 
	Van Geloven does not clearly state that a semiconductor wafer is a semiconductor substrate. Cabral states that a semiconductor wafer is a semiconductor substrate ([0002], background stating that silicon wafers are a type of semiconductor substrate).
	At the time of filing, it would have been obvious to one of ordinary skill in the art to combine Van Geloven with the teachings of Cabral, a semiconductor wafer is a semiconductor substrate, to apply resistance measurements for tampering to all types of substrates.

As per claim 12, the substance of the claimed invention is identical or substantially similar to that of claim 1.  Accordingly, this claim is rejected under the same rationale.



As per claim 19, the combination of Van Geloven and Cabral teaches the integrated circuit according to Claim 18, wherein the electronic device is a smart card (Van Geloven; [0002], integrated circuit implemented as part of a smart card).

Claims 2 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Van Geloven and Cabral in further view of Kuhn et al. (US PGPUB No. 2014/0266265) [hereinafter “Kuhn”].

As per claim 2, the combination of Van Geloven and Cabral teaches the method according to Claim 1.  
The combination of Van Geloven and Cabral does not explicitly teach generating an alarm signal if said resistive value from the first measurement is greater than a first nominal resistive value of said semiconductor substrate. Kuhn teaches generating an alarm signal if said resistive value from the first measurement is greater than a first nominal resistive value of said semiconductor substrate (Abstract, coated substrate with measured resistance that differs from, i.e. greater than or less than, a nominal electrical resistance is indicative tampering and an alert is communicated – this would be 
At the time of filing, it would have been obvious to one of ordinary skill in the art to combine Van Geloven and Cabral with the teachings of Kuhn, generating an alarm signal if said resistive value from the first measurement is greater than a first nominal resistive value of said semiconductor substrate, to notify the necessary parties when potential security breach is detected.

As per claim 13, the substance of the claimed invention is identical or substantially similar to that of claim 2.  Accordingly, this claim is rejected under the same rationale.

Response to Arguments
Applicant’s arguments with respect to the objection of claim 14 has been fully considered and are persuasive.  The objection has been withdrawn.

Applicant’s arguments with respect to the rejection of claims, 1, 2, 12, 13, 18 and 19 under 35 U.S.C. 103 have been fully considered but are not persuasive.  
As per claim 1, Applicant argues that the cited prior art references, Van Geloven or Cabral, do not teach “making a first measurement of a resistive value of the semiconductor substrate between a set of N contacts and the electrically conductive wafer”.  Applicant reasons Van Geloven describes the measurement of the resistance of the electrically conductive layer not the substrate. Examiner submits that the resistance values measured in Van Geloven are shared by the electrically conductive layer and the See Van Geloven at [0011], [0015] and [0018] - where the resistance measurements are taken via the substrate thus can be described as a resistance value of the substrate that also coincides with the resistance value of the back layer. Therefore, Examiner maintains that Van Geloven teaches “making a first measurement of a resistive value of the semiconductor substrate between a set of N contacts and the electrically conductive wafer”.	
As per all remaining claims, the Applicant repeats the above arguments which therefore are addressed in the same manner.

To expedite prosecution, Examiner is open to conducting an after-final interview to discuss incorporating allowable subject matter into the independent claims and/or further amendments to move the application into condition for allowance.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Kuhns (US PGPUB No. 2004/0119593) discusses tamper detection for a semiconductor using resistance measurements. Hankhofer et al. (US PGPUB No. 2008/0278217), Hunter et al. (US PGPUB No. 2006/0049941), Graf et al. (US PGPUB No. 2017/0373024), Paul et al. ("Tamper Protection for Security Devices", IEEE, doi: 10.1109/BLISS.2008.27, 2008, pp. 92-96) and Pope et al. ("Trusted Integrated Circuit Strategy", IEEE, doi: 10.1109/TCAPT.2008.918319, pp. 230-234, March 2008) discuss the use of measuring resistance to detect tampering in circuits and semiconductors.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER C SHAW whose telephone number is (571)270-7179.  The examiner can normally be reached on Max Flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl Colin can be reached on 571-272-3862.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/PETER C SHAW/Primary Examiner, Art Unit 2493                                                                                                                                                                                                        August 8, 2021